Citation Nr: 0116455	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left tonsillar pillar 
mass.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
November 1951 and from December 1951 to March 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran filed a Notice of 
Disagreement in December 1999 and perfected his appeal in 
January 2000.  A hearing before the undersigned was held at 
the RO in April 2001. 

The veteran initially sought service connection for emphysema 
as well as his throat condition and both issues were 
developed for appellate review.  However, on the date of the 
hearing the veteran formally withdrew his claim for service 
connection for emphysema and therefore that issue is not 
before the Board.


FINDING OF FACT

The veteran has a left tonsillar pillar mass which was first 
manifested in service.


CONCLUSION OF LAW

A left tonsillar pillar mass was incurred during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded, and imposed on VA certain notification 
requirements.  In light of the favorable decision below, the 
veteran is not prejudiced by the Board's consideration of the 
claim at this time, and there is no reason to return the case 
to the RO solely for consideration of the law's implications.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. 
§3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. §3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d).  In determining whether service connection 
is warranted for a disability, the veteran is entitled to the 
benefit of all reasonable doubt arising from the evidence.  
38 C.F.R. § 3.102.

Service medical records reflect that the claimed disability 
was first noted during the veteran's active service.  On 
December 1951 medical examination for enlistment, the 
veteran's mouth and throat were normal on clinical 
evaluation, and no defects were noted.  Subsequently, the 
veteran's mouth and throat were reported to be abnormal on 
clinical evaluation on re-enlistment examination in May 1955.  
A small vesicular lesion on left anterior pillar was noted.  
This abnormal finding was also noted on a November 1955 pre-
submarine duty physical.  

The record also contains competent evidence that the veteran 
has exhibited symptomatology related to this condition since 
his discharge from active duty. Although the condition was 
not noted on the veteran's discharge physical in 1961 or 
subsequent physicals in connection with reserve duty, it was 
present when the veteran was examined by the VA in June 1970.  
The examiner noted a polypoid growth in the left fauces 
pillar.  A pharyngeal polyp was diagnosed.   

According to the veteran's testimony and a June 1998 letter 
to the RO, a spot in his throat has been draining for years, 
and he treated the drainage with over-the-counter 
medications, including cough syrups.  Eventually his throat 
problem became so severe that he sought VA medical care.  In 
February 1998, a left soft palate growth was diagnosed, and 
he was referred to ENT for evaluation.  According to the 
veteran a mass was excised in April 1998.  The veteran was 
examined by VA in connection with this claim in July 1998.  
On physical exam, an edematous mass in the left tonsillar 
pillar area was noted.  The veteran reported continued 
drainage. 

In conclusion, there are three basic requirements which must 
be met to establish entitlement to service connection for a 
claimed disability:  There must be medical evidence of 
current disability, there must be evidence of disease or 
injury in service, and there must be evidence of a nexus 
between the current disability and the disease or injury in 
service.  Here, the medical evidence amply shows that the 
veteran now has the disability for which service connection 
is claimed, a left tonsillar mass.  Service medical records 
establish the onset of the disability in service; and, given 
the nature of the disability, a nexus between current 
disability and the initial findings in service is also shown.  
Accordingly, all three requirements are met, and service 
connection for a left tonsillar mass is warranted.


ORDER

Service connection for a left tonsillar pillar mass is 
granted.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

